Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BS-144

IN RE ERIK GREINER
                  Respondent.
Bar Registration Number 499202                            DDN: 068-18

BEFORE: Fisher and Thompson, Associate Judges, and Steadman, Senior Judge.


                                  ORDER
                            (FILED – March 14, 2019)

      On consideration of the affidavit of Erik Greiner, wherein he consents to
disbarment from the bar of the District of Columbia pursuant to D.C. Bar Rule XI,
§ 12, which affidavit has been filed with the Clerk of this court, and the Report and
Recommendation of the Board on Professional Responsibility, it is

      ORDERED that the said Erik Greiner is hereby disbarred by consent.

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights
and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                  PER CURIAM